DETAILED ACTION
This is a first action on the merits, in response to the claims received 8/5/2020. Claims 1-7 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 8/5/2020 has been considered by the examiner. An initialed copy is attached herewith.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-7 is/are rejected under 35 U.S.C. 102(b) as being anticipated by KIRIMOTO et al, (KIRIMOTO), (USNO.2013/0241480).
 	As for claim 1, Kirimoto discloses and shows in Fig. 1 a control device comprising a processor configured to: sequentially switch a command voltage of a direct current-direct current converter between a plurality of different predetermined measurement voltages (via voltage estimator) to control the command voltage, the direct current-direct current converter being configured to control a state of charge of a battery; obtain, for each of the measurement voltages that are switched, a first terminal (par.[0083-0085,0187]).
 	As for claim 4, Kirimoto discloses and shows in Fig. 1 the processor is configured such that when there is a predetermined difference between at least one of the first terminal voltages that are newly obtained and a corresponding one of the first terminal voltages that have been immediately previously obtained, the processor corrects the state of charge versus open circuit voltage characteristic curve based on an amount of the difference (par.[0083-0085,0187]).
 	As for claim 5, Kirimoto discloses and shows in Fig. 1 processor is configured such that when there is a predetermined difference between at least one of the second terminal voltages that are newly obtained and a corresponding one of the second terminal voltages that have been immediately previously obtained, the processor corrects the state of charge versus open circuit voltage characteristic curve based on an amount of the difference.
 	As for claim 6, Kirimoto discloses and shows in Fig. 1 comprising a notification device configured to provide a predetermined notification indicating an abnormality of (par.[0114,0116-0119])
 	As for claim 7, Kirimoto discloses and shows in Fig. 1 the processor is configured to: derive an open circuit voltage corresponding to a target state of charge based on a result of correction of the state of charge versus open circuit voltage characteristic curve;  update the command voltage of the direct current-direct current converter based on the open circuit voltage; and control charge and discharge of the battery using the command voltage
   Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  state of charge versus open circuit voltage characteristic curve of the battery has a flat region in which a rate of change in the open circuit voltage with respect to the state of charge is equal to or less than a predetermined value, and the processor is configured to switch the command voltage to a first voltage for controlling the state of charge of the battery to a state of charge at a boundary between the flat region and a region other than the flat region, the first voltage being one of the  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859